COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


ERNEST L. McCOY
                                                                MEMORANDUM OPINION *
v.     Record No. 2542-10-1                                         PER CURIAM
                                                                    MAY 17, 2011
EHM CONSTRUCTION, INC. AND
 UNINSURED EMPLOYER’S FUND


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Ernest L. McCoy, pro se, on brief).

                 (David B. Oakley; Huff, Poole & Mahoney, P.C., on brief), for
                 appellee Uninsured Employer’s Fund.

                 No brief for appellee EHM Construction, Inc.


       Ernest L. McCoy (claimant) appeals a decision of the Workers’ Compensation

Commission. He contends (1) the commission erred in failing to make travel arrangements for

prospective witnesses to attend and testify at any hearings before the commission; (2) a rehearing

should be granted because a witness for EHM Construction, Inc. (employer) lied in his

deposition; and (3) the commission failed to fully understand or appreciate the danger of the

work the claimant was required to conduct for the employer.

       Rule 5A:20(e) mandates that the opening brief include “principles of law and authorities”

relating to each assignment of error. An appellant has the burden of showing that reversible

error was committed. See Lutes v. Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859

(1992). Mere unsupported assertions of error “do not merit appellate consideration.” Buchanan

v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239 (1992).

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       Here, claimant did not comply with Rule 5A:20(e); the opening brief does not contain

any principles of law, argument, or citation to legal authorities or the record to develop

appellant’s arguments. 1 Thus, we need not consider claimant’s arguments. Theisman v.

Theisman, 22 Va. App. 557, 572, 471 S.E.2d 809, 816, aff’d on reh’g en banc, 23 Va. App. 697,

479 S.E.2d 534 (1996).

       We dispense with oral argument and summarily affirm; argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                             Affirmed.




       1
         Claimant also failed to demonstrate his arguments were preserved for appellate review
as required by Rule 5A:18.
                                          -2-